SHARP, Judge.
Stuhrke appeals from his sentence imposed for three offenses. The trial court sentenced Stuhrke for both a substantive drug offense and two burglary offenses for which he was then on probation, to two years on community control, to be followed by three concurrent terms on probation for each count. Participation and service in a residential drug treatment program was made a condition of community control.
However, the court refused to release Stuhrke from jail, until he would or could be accepted into the drug program. Stuhrke has now been awaiting admission in such a program since September 13, 1984 — some seven months. There is nothing in the record to assure he will be accepted at any specific time. Based on the record in this case, it appears that Stuhrke was, in effect, given an indefinite jail sentence or that he has not effectively been sentenced. Starling v. State, 458 So.2d 799 (Fla. 5th DCA 1984); Phillips v. State, 455 So.2d 656 (Fla. 5th DCA 1984). Accordingly, we vacate the sentence and remand for resentencing.
SENTENCE VACATED; REMANDED.
ORFINGER and COWART, JJ„ concur.